UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



SHEWAFERAW SHIBESHI,

       Plaintiff,
               v.                                         Civil Action No. 12-356 (JEB)
UNITED STATES OF AMERICA, et al.,

       Defendants.


                                 MEMORANDUM OPINION

       Pro se Plaintiff Shewaferaw Shibeshi, a frequent litigant in assorted federal courts, has

filed this opaque suit against 21 Defendants, including a dozen federal judges who have ruled

against him in previous cases. Having already granted the separate motions to dismiss of all

other Defendants, see ECF Nos. 34, 45, 51, 53. 56, the Court now grants the City of New York’s.

       The City of New York filed its Motion to Dismiss on January 15, 2013. See ECF No. 47.

That same day, the Court issued an Order advising Plaintiff to respond by February 4 or the

Court could grant the Motion as conceded and dismiss the case. See ECF No. 48. Although

Plaintiff filed oppositions to almost all of the other motions to dismiss filed by various

Defendants, he never opposed this one. The Court will, therefore, treat it as conceded under

Local Civil Rule 7(b) and dismiss this Defendant.




                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge
Date: February 11, 2013

                                                 1